                              1   COHELAN KHOURY & SINGER
                                  Timothy D. Cohelan (SBN 60827)
                              2   ikhoury@ckslaw.com                                             ISTRIC
                                  Michael D. Singer (SBN 115301)                            TES D      TC
                              3   msinger@ckslaw.com                                      TA




                                                                                                                        O
                                                                                      S
                                  J. Jason Hill (SBN 179630)




                                                                                                                         U
                                                                                    ED
                              4




                                                                                                                          RT
                                  jhill@ckslaw.com
                                                                                                                    D
                                                                                                        RDERE




                                                                                UNIT
                              5   605 C Street, Suite 200                                         OO
                                  San Diego, CA 92101                                     IT IS S




                                                                                                                                 R NIA
                              6   Telephone: (619) 595-3001
                                                                                                                           ers
                                                                                                               zalez Rog
                                  Facsimile: (619) 595-3000
                                                                                                           n




                                                                                 NO
                                                                                                   onne Go
                              7
                                                                                          Judge Yv




                                                                                                                                 FO
                                  THE LAW OFFICE OF IAN PANCER




                                                                                  RT
                              8




                                                                                                                             LI
                                  Ian Pancer (SBN 246600)                                           9/18/2019
                                                                                         ER




                                                                                    H




                                                                                                                           A
                              9   ian@sandiegolegal.net
                                                                                              N                             C
                                                                                                                F
                                  105 West F St. 4th Floor                                        D IS T IC T O
                             10   San Diego, CA 92101                                                   R
                                  Telephone: (619) 955-6644
                             11
                                  Facsimile: (619) 374-7410
                             12
COHELAN KHOURY & SINGER




                                  Attorneys for Plaintiff JUSTIN JOB, individually and
   605 C Street, Suite 200
    San Diego, CA 92101




                             13   on behalf of others similarly situated

                             14                               UNITED STATES DISTRICT COURT

                             15                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                             16   JUSTIN JOB, on behalf of himself and all     Case No. 4:19-cv-03103-YGR
                                  others similarly situated,
                             17                                                CLASS ACTION

                             18                 Plaintiff,
                                                                               STIPULATION OF DISMISSAL
                             19          v.
                                                                               WITHOUT PREJUDICE
                             20   GLOBAL RADAR ACQUISITION, LLC,
                                  d.b.a. GLOBAL HR RESEARCH, a foreign
                             21   limited liability company, f.k.a. RADAR
                                                                          Complaint filed:            June 4, 2019
                             22   POST CLOSING HOLDING COMPANY,
                                                                          Trial date:                 Not set
                                  INC. f.k.a., GLOBAL HR RESEARCH, INC.
                             23   and DOES 1 through 10, Inclusive,

                             24                 Defendants.
                             25

                             26

                             27

                             28


                                  Stipulation of Dismissal Without Prejudice                      Case No. 4:19-cv-03103-YGR
                              1          It is STIPULATED by and between the parties, JUSTIN JOB and all persons similarly

                              2   situated (“Plaintiff”), on the one hand, and GLOBAL RADAR ACQUISITION, LLC, d.b.a.

                              3   GLOBAL HR RESEARCH, a foreign limited liability company, f.k.a. RADAR POST CLOSING

                              4   HOLDING COMPANY, INC. f.k.a., GLOBAL HR RESEARCH, INC. (“Defendant”)

                              5   (collectively, “Parties”), on the other, as follows:

                              6      1. The Parties stipulate that this action is to be dismissed without prejudice.

                              7      2. The dismissal shall not operate as an adjudication on the merits.

                              8      3. Plaintiff is to file this Stipulation of Dismissal Without Prejudice no later than September

                              9          18, 2019.
                             10          IT IS SO STIPULATED.
                             11   Dated: September 17, 2019                              SEYFARTH SHAW LLP

                             12                                                          /s/ John Drury
COHELAN KHOURY & SINGER




                                                                                         JOHNY DRURY
   605 C Street, Suite 200
    San Diego, CA 92101




                             13                                                          ERIC SUITS
                                                                                         PAMELA DEVATA
                             14                                                          Attorneys for Defendant
                                                                                         GLOBAL RADAR ACQUISITION, LLC,
                             15                                                          d.b.a. GLOBAL HR RESEARCH, a foreign
                                                                                         limited liability company, f.k.a. RADAR POST
                             16                                                          CLOSING HOLDING COMPANY, INC. f.k.a.,
                                                                                         GLOBAL HR RESEARCH, INC.
                             17
                                  Dated: September 17, 2019                              COHELAN KHOURY & SINGER
                             18                                                          LAW OFFICE OF IAN PANCER
                             19
                                                                                         /s/ J. Jason Hill
                             20                                                          J. JASON HILL
                                                                                         Attorneys for Plaintiff and the Putative Class
                             21                                   Attestation Regarding Signatures
                             22          I, J. Jason Hill, attest that all other signatories listed, and on whose behalf this filing is
                             23   submitted, concur in the filing’s content and have authorized the filing.
                             24   Dated: September 17, 2019                              COHELAN KHOURY & SINGER
                                                                                         /s/ J. Jason Hill
                             25                                                          J. JASON HILL
                                                                                         Attorneys for Plaintiff and the Putative Class
                             26

                             27

                             28
                                                                                   -1-
                                  Stipulation of Dismissal Without Prejudice                            Case No. 4:19-cv-03103-YGR
1                                         PROOF OF SERVICE

2    Job v. Global Radar Acquisition, LLC

3    Case No. 4:19-cv-03103-YGR

4           I, Karla Sousa, declare as follows:

5           I am employed in the County of San Diego, State of California. I am over the age of 18

6    and not a party to this action. My business address is 605 “C” Street, Suite 200, San Diego,

7    California 92101.

8           On September 17, 2019, I instituted service of the forgoing document(s) described as

9    STIPULATION OF DISMISSAL WITHOUT PREJUDICE on the following parties:

10   Counsel for Defendant                              Co-Counsel for Plaintiff
     Selyn Hong, Esq.                                   Ian Pancer, Esq.
11   SEYFARTH SHAW LLP                                  THE LAW OFFICE OF IAN PANCER
12   975 F. Street, N.W.                                105 West F St., 4th Floor
     Washington, D.C. 20004                             San Diego, CA 92101
13   shong@seyfarth.com                                 ian@sandiegolegal.net

14   Eric Suits, Esq.
     SEYFARTH SHAW LLP
15
     400 Capitol Mall, Suite 2350
16   Sacramento, CA 95814
     esuits@seyfarth.com
17

18   in the following manner (as indicated below):
19            X    Submitting an electronic version of the document(s) via portable document format
20   (PDF) to the court at https://ecf.cand.uscourts.gov.
21          Service will be deemed effective as provided for by Civil Local Rule 5-1 of the District
22   Court of California, Northern District.
23          I declare that I am employed in the office of a member of the bar of this court at whose
24   direction this service is made.
25          Executed September 17, 2019, at San Diego, California.
26

27
                                                   Karla Sousa
28
